Case 1:19-cv-02689-LLS Document 57 Filed 12/23/19 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

DRESSER-RAND COMPANY, No. 19-cv-02689-LLS
Plaintiff,
REPLY DECLARATION OF
V. ERIK SCHERZER IN
FURTHER SUPPORT
PETROLEOS DE VENEZUELA, S.A. et al, OF PLAINTIFF’S MOTION
FOR SUMMARY JUDGMENT
Defendants.

 

 

ERIK SCHERZER, declares under penalty of perjury, pursuant to 28 U.S.C. § 1746, as
follows:

l. I am the Head of Credit and Collections in the Americas for Dresser-Rand
Company (“Plaintiff”). I submit this declaration in further support of the Motion by Plaintiff,
pursuant to Fed. R. Civ. P. 56, for Summary Judgment against defendants Petrdleos de Venezuela,
S.A. (““PDVSA”) and PDVSA Petrdleo, S.A (together, “Defendants”), and in addition to my
previous affidavit in Support of Plaintiffs Motion dated February 26, 2019 (the “Scherzer
Affidavit”).

2. I have been employed by Plaintiff since January 2004. My responsibilities as Head
of Credit and Collections for Plaintiff include, among other things, overseeing the internal
distribution of payments received from Plaintiff's customers, generally monitoring third-party
payment obligations owed to Plaintiff, and sending initial and final demands for payments on
behalf of Plaintiff.

3. This declaration is based upon my review of the books and records relating to the
agreements at issue in the above-captioned matter, my familiarity with the company’s practices

and procedures, and my personal involvement with the transactions discussed herein. As such, I
Case 1:19-cv-02689-LLS Document 57 Filed 12/23/19 Page 2 of 6

hereby certify that each of the documents attached hereto comprise a full and complete copy of
documents created at or near the time they are dated and have been kept by the company in the
ordinary course of its business.

4, Any doubts raised by Defendants regarding my personal knowledge of the facts
and issues in dispute are completely unfounded. As Defendants are certainly aware, at all relevant
times, I maintained an active role in enforcing Defendants’ obligations under the Note and Note
Agreement.! Specifically, my roles included, among other things, monitoring and confirming the
only two quarterly interest payments made by PDVSA on April 20, 2017 and July 20, 2017,
contacting Defendants regarding the status of overdue payments, and sending correspondence to
Defendants demanding amounts due under the Note Agreement.

5. My personal knowledge of the facts is borne out in numerous emails produced to
Defendants by Plaintiff, a collection of which are summarized below.

6. For example, on March 31, 2017—three months after the parties executed the Note
Agreement—Marvin Pinto, an employee of PDVSA, emailed me requesting information relating
to PDVSA’s first quarterly interest payment due on April 20, 2017. On April 5, 2017, I responded
to Mr. Pinto’s email by attaching a letter from Plaintiffs banking institution, Citibank, detailing
the relevant payment instructions. A true and correct copy of my email to Mr. Pinto dated April
5, 2017 produced by Plaintiff, bearing Bates numbers DRESSER_0003585-0003589 is attached
hereto as Exhibit A.

7. I was also responsible for ensuring that PDVSA paid Plaintiff on contractually-
mandated repayment dates. In this regard, I regularly corresponded with Defendants regarding the

status of PDVSA’s payments.

 

' All capitalized terms used herein and not otherwise defined shall have the meaning ascribed to them in the
Scherzer Affidavit.
Case 1:19-cv-02689-LLS Document 57 Filed 12/23/19 Page 3 of 6

8. On April 21, 2017, for example, Patricia Lugo, an employee of PDVSA, emailed
me confirming that PDVSA had paid its first quarterly interest payment due under the Note
Agreement. A true and correct copy of Ms. Lugo’s email dated April 21, 2017 produced by
Plaintiff, bearing Bates numbers DRESSER_0020540-0020541 is attached hereto as Exhibit B.

9. Three months later, on July 20, 2017, I emailed Ms. Lugo requesting confirmation
that PDVSA would make its second quarterly interest payment to Plaintiff as required under the
Note Agreement. A true and correct copy of my email to Ms. Lugo dated July 20, 2017 produced
by Plaintiff, bearing Bates number DRESSER_0020997 is attached hereto as Exhibit C.

10. Five days later, on July 25, 2017, I emailed PDVSA confirming that Plaintiff
received PDVSA’s second quarterly interest payment. A true and correct copy of my July 25,
2017 email to PDVSA produced by Plaintiff, bearing Bates numbers DRESSER _0003765-
0003766, as well as a certified translation of same, are attached hereto as Exhibit D.

11. | However, as detailed in my initial Affidavit, PDVSA made only the first two
payments, on April 20, 2017 and July 20, 2017, and failed to make any additional payments as
required pursuant to the Note Agreement and Note. Indeed, had PDVSA made any additional
payments past the July 20, 2017 installment payment, I, in my capacity as Head of Credit and
Collections in the Americas, would have known of such payment.

12. On January 31, 2018, I received an email from a PDVSA employee, Ms. Maritza
Vallejo, indicating that PDVSA allegedly made a payment to Plaintiff in the amount of USD$
1,960,212.37. A true and correct copy of Ms. Vallejo’s email dated January 31, 2018 produced by
Plaintiff, bearing Bates numbers DRESSER_0004249-0004250, is attached hereto as Exhibit E.

13. Plaintiff looked into this alleged payment, and on February 2, 2018, I emailed Ms.

Vallejo, informing her that the funds had not been received by Plaintiff. I attached to my email to
Case 1:19-cv-02689-LLS Document 57 Filed 12/23/19 Page 4 of 6

Ms. Vallejo a communication from Citibank, advising that the payment had not been received, and
that PDVSA, as “[t]he originator of the payment will need to have this investigated from their side
in order to determine why the funds have not transmitted.” A true and correct copy of my email
to Ms. Vallejo dated February 2, 2018 produced by Plaintiff, bearing Bates numbers
DRESSER_0004256-0004257 is attached hereto as Exhibit F.

14. | On the same day, my colleague, Mr. Latorre, emailed other employees at PDVSA,
with me on copy, also informing them that the alleged January 31, 2018 payment had not been
received by Plaintiff, and attaching the same Citibank communication wherein Citibank informs
that the payment had not been received. Mr. Latorre explained to PDVSA that it and/or its bank
should investigate the reason why the funds had not been transferred to Plaintiff. A true and correct
copy of Mr. Latorre’s email dated February 2, 2018 produced by Plaintiff, as well as a certified
translation of same, bearing Bates numbers DRESSER_0004253-0004254 is attached hereto as
Exhibit G.

15. On February 2, 2018, Claudia Pérez of PDVSA responded to my email of the same
date (Exhibit F), by forwarding my email to another PDVSA employee, and asking that employee
to check why the alleged January 31, 2018 payment had not been received by Plaintiff. A true and
correct copy of Ms. Pérez’s email dated February 2, 2018 produced by Plaintiff, as well as a
certified translation of same, bearing Bates numbers DRESSER_0004259-0004260 is attached
hereto as Exhibit H.

16. I did not receive any other response from PDVSA to my February 2, 2018 email
other than that from Ms. Pérez described in Paragraph 15 above (Exhibit H).

17. Accordingly, on February 7, 2018, I sent an email to Ms. Vallejo, asking her

whether there was any update on the scheduled payment, and informing her that Plaintiff had still

 

 

 
Case 1:19-cv-02689-LLS Document 57 Filed 12/23/19 Page 5 of 6

not received the funds allegedly paid. A true and correct copy of my email to Ms. Vallejo dated
February 7, 2018 produced by Plaintiff, bearing Bates numbers DRESSER_0004327-0004329, is
attached hereto as Exhibit I.

18. I did not receive a response from PDVSA to my February 7, 2018 email.

19. On February 20, 2018, PDVSA emailed me requesting certain accommodations to
the Note Agreement. Specifically, Ms. Vallejo inquired if Plaintiff would be amenable to receiving
payments due under the Note Agreement in Euros. A true and correct copy of Ms. Vallejo’s
February 20, 2018 email produced by Plaintiff, bearing Bates number DRESSER_0004331 is
attached hereto as Exhibit J.

20. On March 2, 2018, my colleague, Jose Latorre, emailed PDVSA, with me on copy,
noting that Plaintiff was amenable to receiving past-due payments in Euros. In fact, Mr. Latorre
attached a draft amendment to the Note Agreement reflecting a change in acceptable currency.
Plaintiff, however, never received a response to this email. A true and correct copy of Mr.
Latorre’s email attaching a draft amendment to the Note Agreement produced by Plaintiff, bearing
Bates numbers DRESSER _0004337-0004347 is attached hereto as Exhibit K.

21. As of February 14, 2019, Defendants were obligated to pay—and had yet to
pay—$59,822,534.84 in past due principal and $10,229,858.31 in past due interest (for a total of
$70,052,393.15).

22. Accordingly, on February 14, 2019, I executed a Notice of Default informing
Defendants that they were in breach of their payment obligations under the Note Agreement and
were at risk of triggering an “Event of Default” (“Notice of Default”). While the Notice of Default
was prepared by Plaintiff’s legal department, as the sender of the document, I confirmed that the

contents of the Notice of Default—including details relating to repayment dates, principal and

 
Case 1:19-cv-02689-LLS Document 57 Filed 12/23/19 Page 6 of 6

interest amounts due under the Note and Note Agreement, as well as the parties’ course of
dealing—were accurate to the best of my knowledge.

23. On February 14, 2019, at 2:15 p.m. I emailed Ana Maria Espafia
(espanaam@pdvsa.com), Renny Bolivar (bolivars@pdvsa.com), among others, attaching a copy
of the Notice of Default. A true and correct copy of my cover email attaching the Notice of Default,
dated February 14, 2019, bearing Bates numbers DRESSER_0061901-0061902 is attached hereto
as Exhibit L.

24, That same day, I asked Anna Wilson, Senior Paralegal at Plaintiff, to send the
Notice of Default by DHL Express Worldwide (“DHL”), an overnight courier, to Ms. Espafia and
Mr. Bolivar at La Campina Av. Libertador, Calle El Empalme, Edificio Petroleos de Venezuela,
Torre Este, Piso 8, Caracas, Venezuela.

25. I never saw or received a response from Defendants to the Notice of Default.

26. I declare under penalty of perjury that the foregoing is true and correct.

Dated: December 23, 2019

 

c pf SF 4
Sete S CO7 8 _
ERIK SCHERZER
